DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DAL et al. US Pub. No. 2018/0142662 A1.

Regarding claim 11, DAL disclosed 
A control circuit (Fig. 1, items 119, 121, and 122), comprising: a control unit (Item 119) for operating an electrical circuit arrangement (Items 119 and 121 combination. See para 0037 and 0038) connected to an electrical machine (Item 100) (See para 0028); and the electrical circuit arrangement, wherein the electrical circuit arrangement is connected to the electrical machine to operate the electrical machine, wherein the electrical circuit arrangement is configured to energize a stator (Item 103) of the electrical machine (See para 0028, 0032, 0037, and 0038), wherein the control unit can be connected to at least one further circuit arrangement (Items 119 and 122 combination) configured to energize a rotor (Item 101) of the electrical machine, and wherein the control unit is configured to operate the further circuit arrangement. (See para 0032, 0035, 0095. It should be noted that the control device 119 may comprise one or more dedicated circuits)

Regarding claim 12, DAL disclosed 
, wherein the control circuit comprises the further circuit arrangement. (Items 119 and 122 combination. See para 0037 and 0038)

Regarding claim 13, DAL disclosed 
, wherein the control circuit is a component of a motor vehicle (See para 0003 and 0046).

Regarding claim 1, DAL disclosed 
 A system (See Fig. 1), comprising: a control unit for operating an electrical circuit arrangement connected to an electrical machine; wherein the electrical circuit arrangement is configured to energize a stator of the electrical machine; wherein the control unit can be connected to at least one further circuit arrangement configured to energize a rotor of the electrical machine; and wherein the control unit is configured to operate the further circuit arrangement. (See claim 11 rejection for detail)


Regarding claim 2, DAL disclosed 
, wherein the electrical circuit arrangement and the further circuit arrangement each comprise a driver circuit (Item 119) and a power electronic circuit (Items 121 and 122 each having an inverter) comprising at least one switching element (Items 121 and 122 inherently have a switching element to produce a voltage), the control unit configured to control the driver circuit of the electrical circuit arrangement and the driver circuit of the further circuit arrangement. (See para 0036-0038 and 0095.  It should be noted that the control device 119 may comprise one or more dedicated circuits)

Regarding claim 3, DAL disclosed 
, wherein the electrical circuit arrangement comprises an inverter. (See para 0036-0038)

Regarding claim 4, DAL disclosed 
, wherein the inverter is a three-phase inverter. (See para 0036-0038. Fig. 1 shows a three phase inverter)

Regarding claim 6, DAL disclosed 
, wherein the control unit is set up to control the electrical circuit arrangement and the further circuit arrangement, each with a safety control (The value not to be exceeded in relation to the rotor current). (See para 0063 and 0066)

Regarding claim 7, DAL disclosed 
, wherein the electrical machine can be switched torque-free or substantially torque-free by the safety control of the electrical circuit arrangement and/or by the safety control of the further circuit arrangement. (See para 0047 and 0062. Here a zero speed when braked denotes torque-free condition)


Regarding claim 8, DAL disclosed 
, wherein the stator of the electrical machine can be switched by the safety control of the electrical circuit arrangement to a current-free or substantially current-free state or to a switching state which brings about a current-free state or a substantially current-free state of the stator, and the rotor of the electric machine can be switched by the safety control of the further circuit arrangement to a current-free or substantially current- free state or to a switching state bringing about a current-free state or a substantially current-free state of the rotor. (See para 0047 and 0062. Here a zero speed when braked denotes torque-free condition)



Regarding claim 9, DAL disclosed 
, wherein the safety control of the electrical circuit arrangement satisfies a higher safety requirement level than the safety control of the further electrical circuit. (See para 0047 and 0062. Here a zero speed when braked denotes torque-free condition. It should be noted that the power provided to the stator is limited once the motor 112 has been braked)

Regarding claim 10, DAL disclosed 
, wherein the control unit is a component of a motor vehicle. (See para 0003 and 0046).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DAL et al. US Pub. No. 2018/0142662 A1 in a view of KOSEKI et al. US Pub. No. 2017/0033725 A1.

Regarding claim 5, DAL does not teach but KOSEKI discloses wherein the further circuit arrangement comprises at least one of a half bridge, a quasi-full bridge, a full bridge and a current-measuring device (Fig. 2 shows a full bridge inverter 1B with a current measuring device 301B. See para 0029, 0030, and 0039).

It would have been obvious to one having ordinary skill in the art before the effective filign date of the claimed invention to use the full bridge inverter along with a current measuring device as disclosed by KOSEKI in DAL’s teachings to avoid an erroneous operation for an electric motor in a case of short-circuit occurs as mentioned in KOSEKI’s para 0005.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anghel et al. (US Pub. No. 2006/0061336 A1) discloses two separate inverters (Items 50 and 60) controlled via a controller 80 controlling two stators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846